Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant amendment filed 05/26/2021 has been entered and is currently under consideration.  Claims 1-4, 7-10, and 15-17 remain pending in the application.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-10, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takeda (JPS5729425 of record with reference made to examiner provided machine translation) in view of Itagaki et al. (US 2017/0198164) hereinafter Itagaki, Ono et al. (US 2007/0071910 of record) hereinafter Ono, and Bamba et al. (US 2010/0230142 of record) hereinafter Bamba.
Regarding claim 1, Takeda teaches:
A method for manufacturing a polymer film (ln 11; see also abstract), the method comprising:
casting a solution containing a polymer precursor on a base film (ln 55-62);
drying the solution containing a polymer precursor to form a precursor film (ln 55-62); and
curing the precursor film to form a polymer film (ln 55-62),
wherein the drying the solution containing a polymer precursor is performed such that the precursor film has a residual solvent content of 30% or less after drying (e.g. Table 2, Example 3, 15%, column 8),
wherein the drying the solution containing a polymer precursor is performed at a temperature of 60°C to 150°C (Table 2, Example 3, column 6).

Takeda does not teach wherein a side of the base film onto which the solution containing a polymer precursor is casted has a surface roughness RZ of 0.01 nm to 1000 nm, and wherein the polymer film formed after the curing the precursor film has a haze of less than 10% and a light transmittance of 80% or greater in a visible light region.
In the same field of endeavor regarding polymer films, Itagaki teaches casting a polymer precursor onto a base film having a surface roughness RZ of 0.01 nm to 1000 nm for the motivation of obtaining a film having excellent transparency, surface smoothness, and appearance ([0112-0125]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the process as taught by Takeda to use a base film surface roughness as taught by Itagaki in order to obtain a film having excellent transparency, surface smoothness, and appearance.
Itagaki further teaches wherein the polymer film formed after the curing the precursor film has a haze and a light transmittance in a visible light region that overlaps with the claimed ranges ([0029]).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP 2144.05.
Since overlapping ranges are evidence of prima facie obviousness, it would have been obvious to one of ordinary skill prior to the effective filing date of the claimed invention to have chosen the portion of the haze and light transmittance of the film as taught by Itagaki that overlaps with the claimed range.
Takeda in view of Itagaki does not explicitly recite wherein the drying the solution containing a polymer precursor is performed for 16 minutes to 60 minutes.
However, Takeda teaches a value for the precursor drying time that is close to the claimed range (Table 2, Example 3, column 7; 15 minutes)
It has been held that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close.  See MPEP 2144.05.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to dry the precursor film within the same range since the claimed ranges and the prior art ranges are close enough that one skilled in the art would have expected them to have the same properties.
Takeda in view of Itagaki does not teach wherein the curing the precursor film is performed using a roll-to-roll apparatus comprising an unwinder and a rewinder, and wherein the unwinder and the rewinder apply a predetermined degree of tension to the precursor film during the curing of the precursor film.
In the same filed of endeavor regarding polyimide films, Ono teaches using a roll-to-roll transfer system comprising an unwinder and rewinder for the motivation of controlling the tension of the film during curing (Fig 9: 0708, 0711; [0171])
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the curing step as taught by Takeda in view of Itagaki to use a roll-to-roll apparatus as taught by Ono in order to control the tension of the film during curing.
Takeda in view of Itagaki and Ono does not recite wherein the tension ranges from 1 N to 1000 N.
In the same field of endeavor regarding polyimide films, Bamba teaches applying a range of values for the tension of the precursor film during curing that overlaps with the claimed range in order to provide a film with excellent dimensional stability ([0213]).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP 2144.05.
Since overlapping ranges are evidence of prima facie obviousness, it would have been obvious to one of ordinary skill prior to the effective filing date of the claimed invention to have chosen the portion of the tension of the precursor film during curing as taught by Bamba that overlaps with the claimed range in order to provide a film with excellent dimensional stability.
Regarding claim 2, Takeda in view of Itagaki, Ono, and Bamba teaches the method of claim 1.
Takeda further teaches wherein the drying the solution containing a polymer precursor is performed such that the precursor film has a residual solvent content of 7% to 20% after drying (Table 2, Example 3, column 8).
Regarding claim 3
Takeda in view of Itagaki, Ono, and Bamba does not explicitly recite wherein after the curing of the precursor film, the polymer film shows a contraction of 10% or less in a transverse direction (TD) compared to the precursor film before curing.
However, since the method of Takeda in view of Itagaki, Ono, and Bamba teaches substantially the same steps of the claimed invention, one of ordinary skill in the art would reasonably expect the product of the prior art method to share similar properties as the product of the claimed method.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.01.
Regarding claim 4, Takeda in view of Itagaki, Ono, and Bamba teaches the method of claim 1.
Takeda further teaches stripping the precursor film from the base film before the curing the precursor film (ln 55-62).
Regarding claim 7, Takeda in view of Itagaki, Ono, and Bamba teaches the method of claim 1.
Takeda further teaches wherein the curing the precursor film is performed at a temperature of 110°C to 500 C (Table 2, Example 3, column 11).
Regarding claim 8, Takeda in view of Itagaki, Ono, and Bamba teaches the method of claim 7.
Takeda further teaches wherein the curing the precursor film is performed for 2 minutes to 100 minutes (Table 2, Example 3, column 12).
Regarding claim 9, Takeda in view of Itagaki, Ono, and Bamba teaches the method of claim 4.
Takeda teaches an alternative embodiment wherein the base film is one selected from the group consisting of polyimide film, copper foil, aluminum foil, stainless steel foil, copper foil coated with polyimide, aluminum foil coated with polyimide, and stainless steel foil coated with polyimide (ln 31-34).
Therefore, it would have been obvious to one of ordinary skill prior to the effective filing date of the claimed invention to have chosen to use the stainless steel belt support as taught by Takeda.
Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). 
Regarding claim 10, Takeda in view of Itagaki, Ono, and Bamba teaches the method of claim 1.
Takeda further teaches wherein the solution containing a polymer precursor is a polyimide precursor, and the polymer film is a polyimide film ([0002]).
Regarding claim 15, Takeda in view of Itagaki, Ono, and Bamba teaches the method of claim 1.
Ono further teaches wherein the roll-to-roll apparatus does not comprise a tenter device (Fig 9).
Claims 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takeda in view of Itagaki, Ono, and Bamba as applied to claim 4 above, and further in view of Higuchi et al. (US 2012/0292800 of record) hereinafter Higuchi.
Regarding claim 16, Takeda in view of Itagaki, Ono, and Bamba teaches the method of claim 4.
Takeda in view of Itagaki does not teach winding the base film and transferring it to a drying apparatus before the casting of the solution containing a polymer precursor onto the base film, wherein the casting of the solution containing a polymer precursor and the drying of the solution containing a polymer precursor to form a precursor film are performed during the transferring.
In the same field of endeavor regarding polyimide films, Higuchi teaches a method and apparatus for forming polyimide precursor film by transferring a wound base film to a drying apparatus before the casting of the polymer precursor onto the base film, winding the base film and transferring it to a drying apparatus before the casting of the solution containing a polymer precursor onto the base film, wherein the casting of the solution containing a polymer precursor and the drying of the solution containing a polymer precursor to form a precursor film are performed during the transferring for the motivation of producing a polyimide film having physical properties with in-plane uniformity with high productivity while preventing the generation of a defective product (Fig 1; [0038, 0052-0059]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the forming of the precursor film as taught by Takeda in view of Itagaki, Ono, and Bamba with the method and apparatus as taught by Higuchi in order to produce a polyimide film having physical properties with in-plane uniformity with high productivity while preventing the generation of a defective product.
Regarding claim 17, Takeda in view of Itagaki, Ono, Bamba, and Higuchi teaches the method of claim 16.
Higuchi further teaches wherein the curing of the precursor film to form a polymer film comprises transferring the stripped precursor film to a curing apparatus and curing the stripped precursor film using the curing apparatus to form the polymer film (Fig 1; [0054, 0057]).
Response to Arguments
Applicant's arguments filed 5/26/2021 have been fully considered but they are not persuasive.

Applicant argues that there is no motivation to combine the teachings of Takeda and Bamba.  However, as recited in the previous and current rejection, one of ordinary skill in the art would be motivated to combine the two references “in order to provide a film with excellent stability”.
Applicant argues that the prior art does not teach applying tension to the base film.  However, the claims do not require any tensioning of the base film.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant argues that Bamba teaches applying tension to an already prepared film while the claimed invention requires applying tension on a precursor film and base film.
First, as stated above, the claims do not require any tensioning of the base film
Second, Bamba teaches applying tension to a semi-cured film (i.e. precursor film) during heating and drying ([0208, 0210, 0213]) in order to provide a film with excellent stability.
Furthermore, as applicant points out, both Bamba and the claimed invention applies tension to a precursor film for the purpose of improving stability in the polyimide film product.
Applicant further argues that Bamba teaches away from providing any tension on the film.  However, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. See In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 
Furthermore, applicant has not provided any evidence against the combination of prior art made in the rejection and attorney arguments cannot take the place of evidence.
For at least the above reasons, the application is not in condition for allowance
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER A WANG whose telephone number is (571)272-5361.  The examiner can normally be reached on M-Th 8 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 






	/ALEXANDER A WANG/             Examiner, Art Unit 1741                                                                                                                                                                                           

/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743